Exhibit 99.1 Viad Corp Delivers Strong Growth in 2017 Second Quarter Earnings per Share Exceeds Prior Guidance Both Business Units Perform Better than Expected Raises Guidance for Full Year 2017 PHOENIX, July 27, 2017 Viad Corp (NYSE: VVI) today announced second quarter 2017 net income attributable to Viad of $27.9 million, or $1.37 per share, and income before other items of $24.9 million*, or $1.22 per share*. These results exceeded the company’s prior guidance primarily driven by stronger than expected revenue growth of 12.3 percent and solid execution at both business units. Q2 Q2 y-o-y Change $ in millions, except per share data Revenue $ $ % Organic Revenue* % Net Income Attributable to Viad $ $ % Income Before Other Items* % Income Before Other Items per Share* % Adjusted Segment Operating Income* $ $ % Adjusted Segment EBITDA* % • Revenue of $364.8 million increased 12.3% ($40.0 million) year-over-year, or 9.1% ($29.4 million) on an organic basis (which excludes the impact of acquisitions and exchange rate variances). o The organic revenue growth primarily reflects strong underlying growth at both business units and positive show rotation at GES. o The acquisitions of ON Services (August 2016), FlyOver Canada (December 2016) and the Poken event visitor engagement technology (March 2017) contributed incremental revenue of $19.7 million. o Exchange rate variances had an unfavorable impact on revenue of $9.1 million. • Adjusted segment operating income, adjusted segment EBITDA and income before other items improved compared to the prior year quarter primarily due to the increase in revenue. Steve Moster, president and chief executive officer, commented, “Viad delivered another quarter of strong results that exceeded our prior guidance as positive business momentum at both GES and Pursuit carried into the second quarter. We are realizing the benefits of our strategic growth initiatives and favorable industry trends. Our teams executed well during the quarter and did an excellent job converting the increased revenue into profitable growth. Our income per share came in $0.23 above the - more - *Refer to Table Two of this press release for a discussion and reconciliation of this non-GAAP financial measure to its most directly comparable GAAP financial measure. - Page 2 - high end of our prior guidance range and adjusted segment EBITDA margins improved by 130 basis points year-over-year.” GES Results Moster said, “GES delivered second quarter results that surpassed our prior guidance, with a revenue increase of 12 percent year-over-year and an adjusted segment EBITDA margin of 12.5 percent.The upside to guidance was broad-based and fueled by industry growth, solid execution by the GES team and our efforts to position GES as the preferred global, full-service provider for live events with a comprehensive suite of offerings.Our U.S. base same-show revenue growth was better than anticipated at 7.5 percent and we continue to realize strong international revenue growth from new business wins.” Q2 Q2 y-o-y Change $ in millions Revenue $ $ % U.S. Organic Revenue* % International Organic Revenue* % Adjusted Segment Operating Income* $ $ % Adjusted Segment Operating Margin* % % (10) bps Adjusted Segment EBITDA* $ $ % Adjusted Segment EBITDA Margin* % % 70 bps Key Performance Indicators: U.S. Base Same-Show Revenue Growth(1) % U.S. Show Rotation Revenue Change (approx.)(2) $ 4 International Show Rotation Revenue Change (approx.)(2) $ 10 Base same-shows are defined as shows produced by GES out of the same city during the same quarter in both the current year and prior year.Base same-shows represented 31.0% of GES’ U.S. organic revenue during the 2017 second quarter. Show rotation refers to shows that take place once every two, three or four years, as well as annual shows that change quarters from one year to the next. • GES revenue of $320.1 million increased 12.2% ($34.7 million) year-over-year.On an organic basis, which excludes the impact of acquisitions and exchange rate variances, revenue increased 9.0% ($25.3 million). o U.S. organic revenue increased 2.4% ($5.1 million*) primarily due to base same-show revenue growth of 7.5% and positive show rotation of approximately $4 million, which more than offset some non-recurring business in the prior year quarter. o International organic revenue increased 27.5% ($20.0 million*) primarily due to positive show rotation of approximately $10 million and new business wins. • GES adjusted segment operating income of $30.5 million* increased $3.1 million year-over-year, and $3.5 million on an organic basis. o U.S. organic adjusted segment operating income of $20.6 million* decreased $1.8 million primarily reflecting higher compensation expense in the 2017 quarter. o International organic adjusted segment operating income of $10.2 million* increased $5.3 million primarily due to higher revenue and strong operating leverage. - more - *Refer to Table Two of this press release for a discussion and reconciliation of this non-GAAP financial measure to its most directly comparable GAAP financial measure. - Page 3 - • The acquisitions of ON Services and the Poken event visitor engagement technology contributed incremental revenue of $17.3 million, adjusted segment operating income of $0.3 million* and adjusted segment EBITDA of $3.2 million* during the 2017 second quarter. Pursuit Results Moster said, “Pursuit kicked off its 2017 peak season on a strong note and delivered second quarter results that exceeded expectations. We are seeing increased park visitation, and the investments we have made to renovate key assets, combined with our revenue management efforts, are driving significant growth.The recently renovated Banff Gondola was a key driver of both our upside to guidance for the quarter and our year-over-year growth at Pursuit.Visitation at the gondola has been stronger than anticipated and we’re capturing higher revenue per guest from ticket sales, dining and retail.Additionally, Pursuit’s second quarter operating income included $1.2 million related to the Mount Royal Hotel that was not included in our prior guidance.” Moster continued, “I am happy to report that we recently resolved our property and business interruption insurance claims related to the Mount Royal Hotel fire. Certain of our retail tenants at the Mount Royal are back in operation and we expect the remaining retail and dining outlets to be open before the end of 2017.We continue to make progress on our plans to re-open the hotel itself with an upgraded guest experience, and are still targeting mid-year 2018 for its grand re-opening.” Q2 Q2 y-o-y Change $ in millions Revenue $ $ % Organic Revenue* % Adjusted Segment Operating Income* $ $ % Adjusted Segment Operating Margin* % % 410 bps Adjusted Segment EBITDA* $ $ % Adjusted Segment EBITDA Margin* % % 620 bps Key Performance Indicators: Same-Store RevPAR(1) $ $ % Same-Store Room Nights Available(1) % Same-Store Passengers(2) % Same-Store Revenue per Passenger(2) $ 45 $ 37 % Same-store RevPAR is calculated as total rooms revenue divided by the total number of room nights available for all comparable Pursuit properties during the periods presented, expressed on a constant currency basis.Comparable properties are defined as those owned by Viad and operating for the entirety of both periods. Accordingly, the second quarter comparisons exclude the Mount Royal Hotel (closed for renovation due to the fire). Same-store revenue per passenger is calculated as total attractions revenue divided by the total number of passengers for all comparable Pursuit attractions, expressed on a constant currency basis.Comparable attractions are defined as those owned by Viad for the entirety of both periods.Accordingly, the second quarter comparisons exclude FlyOver Canada (acquired December 2016). The Banff Gondola was closed for renovations from October 2015 through April, 2016.Accordingly the same-store metrics for the 2016 second quarter include only 2 months of operation for the Banff Gondola whereas the 2017 second quarter reflects a full three months.When excluding the Banff Gondola from the same-store metrics in both periods, same-store passengers declined by 8,464 driven by later opening dates for certain seasonal attractions. • Pursuit revenue of $44.7 million increased $4.2 million (10.3%) year-over-year. On an organic basis, which excludes the impact of acquisitions and exchange rate variances, revenue increased $2.9 million (7.3%) primarily due to strong growth from the Banff Gondola and Columbia Icefield Glacier - more - *Refer to Table Two of this press release for a discussion and reconciliation of this non-GAAP financial measure to its most directly comparable GAAP financial measure. - Page 4 - Adventure attractions which more than offset revenue declines from the fire-related closure of the Mount Royal Hotel and the previously announced downsizing of the lower-margin package tours line of business. • Pursuit adjusted segment operating income of $10.0 million* increased $2.6 million year-over-year. On an organic basis, adjusted segment operating income increased $2.2 million primarily due to the increase in revenue from high-margin attractions. • The acquisition of FlyOver Canada contributed revenue of $2.4 million, adjusted segment operating income of $0.7 million* and adjusted segment EBITDA of $1.3 million* during the quarter. Mount Royal Hotel Fire Update On December 29, 2016, the Mount Royal Hotel was damaged by a fire and closed.In the fourth quarter of 2016, as a result of the fire, Viad recorded an asset impairment loss of $2.2 million and an offsetting impairment recovery (and related insurance receivable) as the losses related to the fire are covered by Viad’s property and business interruption insurance.
